Title: To James Madison from William Lambert, 2 April 1806 (Abstract)
From: Lambert, William
To: Madison, James


                    § From William Lambert. 2 April 1806, Washington. “I inclose a copy of a circular letter, addressed without distinction of party, to all the members of both Houses of Congress, and also to the President of the United States. I find myself compelled, from the treatment I have received, to take a step of this kind, and the respect I have for your person and character, induces me to make the communication to you.”
                